DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The two main reasons for allowance is (I) the following amino acid sequences are not taught or suggested in the prior art:(a) an amino acid sequence comprising the amino acid sequence YDPETGTWPQXIXLX[IL][NT][YW] (SEQ ID NO: 4) wherein X represents an amino acid residue and the brackets represents any one of the amino acid residues; (b) amino acid sequence set forth in SEQ ID NOs: 2, 3, 5, 6, 8, 9, 14, 15, 17, and 36-51; and (c) an amino acid sequence comprising the amino acid sequence PNSGGGGSYDPETGTWPQXIXLX[IL][NT][YW] (SEQ ID NO: 7) wherein X represents an amino acid residue and the brackets represents any one of the amino acid residues; and (II) a tandem polypeptide, fusion protein or modified polypeptide comprising the amino acid sequence of PQXIXLX[IL][NT][YW] (SEQ ID NO: 4) wherein X represents an amino acid residue and the brackets represents any one of the amino acid residues and a method of using a polypeptide comprising the amino acid sequence of PQXIXLX[IL][NT][YW] (SEQ ID NO: 4) wherein X represents an amino acid residue and the brackets represents any one of the amino acid residues as claimed are not taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658